Exhibit 10.14

AMENDMENT TO

THE FIFTH THIRD BANCORP

NONQUALIFIED DEFERRED COMPENSATION PLAN

(as amended and restated effective as of January 1, 2013)

Pursuant to the power of amendment in Paragraph 15.1 of The Fifth Third Bancorp
Nonqualified Deferred Compensation Plan (as amended and restated effective as of
January 1, 2013) (the “Plan”), the Plan is hereby amended, effective as of
December 31, 2014, in the following respects:

1.          Paragraph 2.5 is amended and restated to read as follows:

2.5        “Compensation” shall mean the total base earnings plus the cash
portion of variable compensation (but excluding other cash incentives not
characterized by an Employer as variable compensation) paid by an Employer to a
Participant or which would otherwise be paid but for a deferral election
hereunder. For purposes of this plan, “Compensation” shall only include the cash
portion of any variable compensation amount otherwise payable in the calendar
year immediately following the performance period applicable to such variable
compensation (and shall exclude the portion of variable compensation that is
payable in any subsequent calendar years pursuant to the terms of the Employer’s
variable compensation program).

2.          A new Paragraph 2.28 is added to read as follows:

2.28       “Performance-Based Compensation” means variable compensation that is
based on services performed over a period of at least twelve (12) months and
that constitutes “performance-based compensation” within the meaning of
Section 409A of the Code.

3.          Paragraph 4.1 (a) is amended to add the following to the end
thereof:

Pursuant to administrative procedures established by the Committee, a Key
Employee or a Qualified Executive may make separate deferral elections with
respect to the base earnings and variable compensation portions of his
Compensation.

4.          The first sentence of Paragraph 4.1(b) is replaced with the
following:

The base earnings portion of a Key Employee’s or Qualified Executive’s
Compensation otherwise earned and payable to the Participant during the Plan
Year shall be reduced by the amount of Participant’s election under this
Paragraph 4.1. The variable compensation portion of a Key Employee’s or
Qualified Executive’s Compensation otherwise payable to the Participant in the
year immediately following the Plan Year shall be reduced by the amount of the
Participant’s election under 4.1.



--------------------------------------------------------------------------------

5.          A new Paragraph 4.5 is added to read as follows:

4.5        Performance Based Compensation Deferral. The Committee may allow all
or some Key Employees or Qualified Executives to make and/or change deferral
elections with respect to variable compensation that constitutes
Performance-Based Compensation on any date up to the date that is 6 months
before the end of the performance period applicable to such variable
compensation (or such earlier date as specified by the Committee), provided that
in no event may such deferral election be made after such variable compensation
has become “readily ascertainable” within the meaning of Section 409A of the
Code and provided further that such election shall only apply with respect to
such variable compensation or portion thereof that is paid (or would be paid but
for the Participant’s deferral election) to the participant in the calendar year
immediately following the applicable performance period.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be adopted this
(23rd day of December, 2014.

 

FIFTH THIRD BANK BY:

    /s/ Teresa J. Tanner

    (Name and Title)

EVP & Chief Human Resources Officer

 

2